Day, J.
The plaintiff filed his petition in replevin for the possession of a gelding of the value of $50, and for $10 damages. Terdict and judgment for the plaintiff for the possession of the property, and for $4 damages. There is no certificate of the trial judge that the cause involves the determi-ation of a question of law upon which it is desirable to have the opinion of the Supreme Court, as required in Section 3173 of the Code of 1873. This cause was tried and judgment was rendered in February, -1874.
We have held in numerous cases that the certificate above named isneces-*690sary in order to confer upon this court jurisdiction of a cause involving not more than one hundred dollars, and tried since the Code of 1873 went into operation. The appeal must be
Dismissed